   1   Hilary L. Barnes, #19669
       Philip J. Giles, #30340
   2   ALLEN BARNES & JONES, PLC
       1850 N. Central Avenue, Suite 1150
   3   Phoenix, Arizona 85004
       Office: (602) 256-6000
   4   Fax: (602) 252-4712
       Email: hbarnes@allenbarneslaw.com
   5           pgiles@allenbarneslaw.com

   6   Attorneys for the Debtor

   7                           UNITED STATES BANKRUPTCY COURT

   8                                     DISTRICT OF ARIZONA

   9   In re:                                         Chapter 11

  10   Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
       Driving, Inc.,
  11                                            AFFIDAVIT OF MAILING
                      Debtor.
  12

  13   STATE OF ARIZONA              )
                                     ) ss.
  14   County of Maricopa            )

  15            Melissa Morgan, being first duly sworn upon her oath, deposes and states that she is

  16   over the age of 21 years, that she is employed by the law firm of Allen Barnes & Jones, PLC,

  17   and that on March 19, 2019, she caused to be deposited with the U.S. Postal Service, copies of

  18   the Bar Date Notice Re: First Interim Application for Compensation of Fees and

  19   Reimbursement of Costs by Thomas Azzarelli of Business to Business CFO, LLC [ECF No. 210]

  20   addressed to all parties listed on the Debtor’s Master Mailing Lists, a copy of which is attached

  21   hereto as Exhibit A.

  22            DATED: March 20, 2019.

  23
                                                    /s/ Melissa Morgan
  24                                                Melissa Morgan

  25          SUBSCRIBED AND SWORN TO BEFORE ME this 20th day of March 2019, by
       Melissa Morgan.
  26
                                                    /s/ Sherry Gomez
  27                                                Notary Public

  28   My Commission Expires: 03/10/2020
       {00157784}                                      1
Case 2:18-bk-12041-BKM        Doc 212 Filed 03/20/19 Entered 03/20/19 08:55:53               Desc
                               Main Document    Page 1 of 7
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 212 Filed 03/20/19 Entered 03/20/19 08:55:53   Desc
                          Main Document    Page 2 of 7
Label Matrix for local noticing        BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                 20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                 CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                   PHOENIX, AZ 85004
Phoenix
Tue Mar 19 10:37:46 MST 2019
JPMorgan Chase Bank, N.A.              Stig Investments, Inc.                         Sun Valley Marina Development Corporation
c/o FOLKS HESS KASS, PLLC              Stinson Leonard Street, LLP                    Osborn Maledon, P.A.
LARRY O. FOLKS                         Christopher C. Simpson                         2929 N. Central Ave.
1850 N. CENTRAL AVENUE                 1850 N. Central Ave., #2100                    Ste. 2100
SUITE 1140                             , AZ 85004-4584                                Phoenix, AZ 85012-2793
PHOENIX, AZ 85004-4586
The Goodyear Tire & Rubber Company     UNIFI EQUIPMENT   FINANCE, INC                 Wells Fargo Vendor Financial Services, LLC
c/o Jared G. Parker                    C/O Moritt Hock   and Hamroff LLP              Bryan Cave Leighton Paisner LLP
Parker Schwartz, PLLC                  Attn. Leslie A.   Berkoff                      c/o Robert J. Miller and Khaled Tarazi
7310 N. 16th Street, Suite 330         400 Garden City   Plaza                        Two N. Central Avenue
Phoenix, AZ 85020-5276                 Garden City, NY   11530-3327                   Suite 2100
                                                                                      Phoenix, AZ 85004-4533
U.S. Bankruptcy Court, Arizona         2060 Digital Phoenix Hubbard                   ACI Air Compressors Inc.
230 North First Avenue, Suite 101      Lockbox #511553                                1298 E. Delano Drive
Phoenix, AZ 85003-0608                 P.O. Box 511553                                Casa Grande AZ 85122-1136
                                       Los Angeles CA 90051-8108


ADP Screening and Selection Services   AMERICAN EXPRESS TRAVEL RELATED SERVICES COM   AT&T Mobility
P.O. Box 645177                        INC.                                           P.O. Box 6463
Cincinnati OH 45264-5177               C/O BECKET AND LEE LLP                         Carol Stream IL 60197-6463
                                       PO BOX 3001
                                       MALVERN PA 19355-0701

All Pro Fence Company                  Allied Fire Inc.                               Allied Gases & Welding Supplies, Inc.
1055 S. Center Street                  2845 N. Norfolk                                945 E. Curry Road
Mesa AZ 85210-3601                     Mesa AZ 85215-1139                             Tempe AZ 85281-1905



Alsco Inc.                             Amazon                                         American Airlines Business Card Services
4707 W. Camelback Road                 P.O. Box #530958                               P.O. Box 23066
Phoenix AZ 85031-1413                  Atlanta GA 30353-0958                          Columbus GA 31902-3066



American Express                       Appia Communications, Inc.                     Arizona Business Bank
P.O. Box 981535                        Dept CH 17329                                  Cardmember Services
El Paso TX 79998-1535                  Palatine IL 60055-7329                         P.O. Box 790408
                                                                                      Saint Louis MO 63179-0408


Arizona Rubber Co.                     Arlington Street Investments                   BP Lubricants USA Inc.
2939 N. 31st Ave                       c/o James Cross, Esq.                          P.O. BOx 409383
Phoenix AZ 85017-5483                  Cross Law Firm, PLC                            Atlanta GA 30384-9383
                                       1850 N. Central Ave., Suite 1150
                                       Phoenix, AZ 85004-4512

Bancorp Bank                           Blaze Cone Company Inc.                        Blue Cross Blue Shield
Attn: Lease Payment Center             4929 SE 17th Ave                               P.O. Box 52563
P.O. Box 140733                        Portland OR 97202                              Phoenix AZ 85072-2563
Orlando FL 32814-0733
              Case 2:18-bk-12041-BKM   Doc 212 Filed 03/20/19 Entered 03/20/19 08:55:53                        Desc
                                        Main Document    Page 3 of 7
CRAIN COMMUNICATIONS INC               Cereus Graphics                           Chase Bank
ATTN LEGAL DEPT                        2950-2 E. Broadway Road                   P.O. Box 78039
1155 GRATIOT AVENUE                    Phoenix AZ 85040-0705                     Phoenix AZ 85062-8039
DETROIT MI 48207-2732


Chase Cardmember Services              Clifton Larson Allen LLP                  Competition Engineering, Inc.
P.O. Box 94014                         P.O. Box 31001-2433                       3442 E. Wood Street
Palatine IL 60094-4014                 Pasadena CA 91110-2433                    Phoenix AZ 85040-1833



Copperpoint Mutual                     Crain Communications Inc.                 Creative Hands Cuisine
P.O. Box 33049                         29588 Network Place                       3035 N. Maple Street, #1
Phoenix AZ 85067-3049                  Chicago IL 60673-1295                     Mesa AZ 85215-1127



Davis Vision                           Dig-Phoenix                               DirecTv
HM Life Insurance Company              P.O. Box 730824                           P.O. Box 5007
P.O. Box 382038                        Dallas TX 75373-0824                      Carol Stream IL 60197-5007
Pittsburgh PA 15251-8038


Document Technologies                  Docusign Inc.                             FedEx
1350 W. 23rd Street                    Dept. 3428                                P.O. Box 7221
Tempe AZ 85282-1837                    P.O. Box 3428                             Pasadena CA 91109-7321
                                       Dallas TX 75312-3428


FedEx Office                           Ferrari Club of America                   Firedrum Internet Marketing
Customer Admin Services                Attn: Michael Salemi, Advertising Mgr     9903 E. Bell Road, Suite 120
P.O. Box 672085                        21129 Chase Drive                         Scottsdale AZ 85260-2159
Dallas TX 75267-2085                   Novi TX 78375-4751


Firefly Graphics Inc.                  First Call Auto Parts for Professionals   Gila River Indian Community
734 W. Main Street                     P.O. Box 9464                             Utility Authority
Mesa AZ 85201-7207                     Springfield MO 65801-9464                 6636 W. Sundust Rd. Box 5091
                                                                                 Chandler AZ 85226-5150


Goodyear                               Grainger                                  Hoerr Racing Products
200 Innovation Way                     P.O. Box 419267                           9804 W. Primrose Lane
Akron OH 44306                         Kansas City MO 64141-6267                 Edwards IL 61528-9306



Home Depot Credit Card Services        (p)CITIBANK                               Hunter Svc LLC
P.O. Box 9001043                       PO BOX 790034                             19865 E. Willow Drive
Louisville KY 40290-1043               ST LOUIS MO 63179-0034                    Queen Creek AZ 85142-9431



Ice King                               Icostore LLC                              Internal Revenue Service
5925 W. Van Buren STreet               1850 W. Drake Drive                       P.O. Box 7346
Phoenix AZ 85043-3516                  Tempe AZ 85283-4303                       Philadelphia, PA 19101-7346

              Case 2:18-bk-12041-BKM   Doc 212 Filed 03/20/19 Entered 03/20/19 08:55:53                   Desc
                                        Main Document    Page 4 of 7
JPMorgan Chase Bank, N.A.              JPMorgan Chase Bnk, NA                            Jordak
Collateral Management Small Business   c/o Larry O. Folks                                P.O. Box 461904
P.O. Box 33035                         Folks Hess Kass, PLLC                             Escondido CA 92046-1904
Louisville KY 40232-3035               1850 N. Central Ave., Suite 1140
                                       Phoenix, AZ 85004-4586

KANS AZ LLC DBA PLANET SUB             Kimball Midwest                                   Kneaders Bakery and Cafe
LYNETTE OGLESBY                        Dept L-2780                                       871 South Auto Mall Drive
1920 W GERMANN RD STE 1                Columbus OH 43260-2780                            American Fork UT 84003-2425
CHANDLER AZ 85286-8452


Lamar Companies                        Metlife                                           Mobile Wheel Restoration
P.O. Box 96030                         P.O. Box 804466                                   dba Mobile Wheel Repair
Baton Rouge LA 70896-9030              Kansas City MO 64180-3323                         12605 W. Indianola Avenue
                                                                                         Avondale AZ 85392-6328


Moses Smith Racing                     Moses Smith Racing LLC                            Neopost
9016 Performance Court                 c/o Michelle E. Shriro                            Neofunds
Cresson TX 76035-4360                  Singer & Levick PC                                P.O.Box 6813
                                       16200 Addison Road, Suite 140                     Carol Stream IL 60197-6813
                                       Addison, TX 75001-5377

O’Reilly Auto Parts                    OEI Design                                        Oakley
P.O. Box 9464                          7120 E. Indian School Road                        P.O. Box 740964
Springfield MO 65801-9464              Scottsdale AZ 85251-3855                          Los Angeles CA 90074-0964



Philadelphia Insurance Co.             Planet Sub                                        Printing Specialists
P.O. Box 70251                         1920 W. Germann Road, Suite 1                     1929 E. 5th Street
Philadelphia PA 19176-0251             Chandler AZ 85286-8452                            Tempe AZ 85281-2952



(p)PRO AUTO SPORTS                     Racer Media & Marketing Inc.                      Red Guitar Advertising
315 S ALMA SCHOOL RD                   17030 Red Hill Avenue                             26724 IRON CANYON RD
MESA AZ 85210-1012                     Irvine CA 92614-5626                              SANTA CLARITA CA 91387-4813



Regents Capital Corporation            Robert and Patricia Bondurant                     S&S Paving and Construction, Inc.
3200 Bristol Street, Suite 400         c/o TIFFANY & BOSCO, P.A                          3401 E. Illini Street
Costa Mesa CA 92626-1800               CAMELBACK ESPLANADE II, SEVENTH FLOOR             Phoenix AZ 85040-1838
                                       2525 E CAMELBACK RD
                                       PHOENIX, AZ 85016-4237

Safety-Kleen Systems, Inc.             Semple, Marchal & Cooper, LLP                     Shell Small Business
P.O. Box 7170                          2700 N. Central Avenue, 9th Floor                 P.O.Box 78012
Pasadena CA 91109-7170                 Phoenix AZ 85004-1147                             Phoenix AZ 85062-8012



Shred-It USA                           Society’s Air LLC                              Sun Marina Valley Development Corporation
28883 Network Place                    41256 W. Rio Bravo Dr.                         c/o Warren J. Stapleton
Chicago IL 60673-1288                  Maricopa AZ 85138-9540                         Osborn Maledon, P.A.
                                                                                      2929 N. Central Ave., Ste. 2100
              Case 2:18-bk-12041-BKM   Doc 212 Filed 03/20/19                         Phoenix,08:55:53
                                                                           Entered 03/20/19    AZ 85012-2793 Desc
                                        Main Document    Page 5 of 7
Sun Valley Marina Development Corp.          TLC Equipment Service                       TRC Auto Glass, LLC
P.O. Box 5090                                25664 N. 71st Drive                         P.O. Box 9416
Chandler AZ 85226                            Peoria AZ 85383-7174                        Surprise AZ 85374-0140



Taylor Race Engineering LLC                  Tempe Dodge Chrysler Jeep Ram Kia           The Bancorp Bank
2010 AVenue G, Suite 914                     7975 S. Autoplex Loop                       c/o Law Office of Mark J. Giunta
Plano TX 75074                               Tempe AZ 85284-1023                         531 East Thomas Road, Suite 200
                                                                                         Phoenix, Arizona 85012-3244


Thomas Printworks                            Time Piece Public Relations, Inc.           Tire Equipment Service
P.O. Box 740967                              3201 Skylane, #116                          4002 E. Elwood Street, Suite 4
Dallas TX 75374-0967                         Carrollton TX 75006-2501                    Phoenix AZ 85040-0906



U.S. TRUSTEE                                 Uline                                       UniFi Equipment Finance, Inc.
OFFICE OF THE U.S. TRUSTEE                   P.O. Box 88741                              3893 Research Park Drive
230 NORTH FIRST AVENUE                       Chicago IL 60680-1741                       Ann Arbor MI 48108-2217
SUITE 204
PHOENIX, AZ 85003-1725

Unifi Equipment Finance                      Unifi Equipment   Finance, Inc              United Pet Care, LLC
P.O. Box 1689                                c/o Moritt Hock   and Hamroff LLP           6232 N. 7th Street, Suite 202
Ann Arbor MI 48106-1689                      400 Garden City   Plaza                     Phoenix AZ 85014-1852
                                             Garden City, NY   11530-3327
                                             Attn: Leslie A.   Berkoff, Esq.

Unum Life Insurance Co of America            Vintage Motorsports Inc.                    Waxie Sanitary Supply
P.O. Box 403748                              8712 E. Via De Commercio                    P.O. Box 748802
Atlanta GA 30384-3748                        Scottsdale AZ 85258-3362                    Los Angeles CA 90074-8802



Wells Fargo Financial Leasing, Inc.          Wells Fargo Financial Leasing, Inc.         Wells Fargo Vendor Financial Services, L
800 Walnut Street                            800 Walnut Street, MAC N0005-044            P.O. Box 35701
MAC F005-055                                 Des Moines IA 50309-3891                    Billings MT 59107-5701
Des Moines, IA 50309-3605


Wells Fargo Vendor Financial Services, LLC   Western States Petroleum, Inc.              Westwood Professional Services, Inc.
c/o Robert J. Miller and Khaled Tarazi       450 S. 15th Avenue                          P.O. Box 856650
Bryan Cave Leighton Paisner LLP              Phoenix AZ 85007-3398                       Minneapolis MN 55485-6650
Two North Central Avenue, Suite 2100
Phoenix, Arizona 85004-4533

Whirlwind Golf Club                          Yess                                        HILARY L BARNES
5692 W. North Loop Road                      168 W. 12th Place                           ALLEN BARNES & JONES, PLC
Chandler AZ 85226-5268                       Tempe AZ 85281                              1850 N. CENTRAL AVE., SUITE 1150
                                                                                         PHOENIX, AZ 85004-4512


PHILIP J GILES                               Patricia Bondurant                    Robert Bondurant
Allen Barnes & Jones, PLC                    c/o TIFFANY & BOSCO, P.A              c/o TIFFANY & BOSCO, P.A
 1850 N. Central Avenue, Suite 1150          CAMELBACK ESPLANADE II, SEVENTH FLOOR CAMELBACK ESPLANADE II, SEVENTH FLOOR
Phoenix, AZ 85004-4512                       2525 E CAMELBACK RD                   2525 E CAMELBACK RD
              Case 2:18-bk-12041-BKM         PHOENIX, AZ 85016-4237                PHOENIX,08:55:53
                                             Doc 212 Filed 03/20/19 Entered 03/20/19        AZ 85016-4237 Desc
                                              Main Document               Page 6 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Arlington Street Investments                      (u)Bancorp Bank                                      (u)Moses Smith Racing LLC




(u)Semple Marcal Cooper PLC                          End of Label Matrix
2700 N Central Ave                                   Mailable recipients   119
9th Floor                                            Bypassed recipients     4
Phoenix                                              Total                 123




              Case 2:18-bk-12041-BKM                Doc 212 Filed 03/20/19 Entered 03/20/19 08:55:53                            Desc
                                                     Main Document    Page 7 of 7
